       Case 1:20-cv-00740-KG-JFR Document 11 Filed 10/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


GEORGE VIGIL,

                Plaintiff,

       v.                                                  No. 1:20-cv-00740-KG-JFR

JOSEPH AQUINO AND
RIO ARRIBA SHERIFF’S OFFICE,

                Defendants.


                             UNOPPOSED MOTION TO WITHDRAW

       COME NOW the Sandoval Firm (Richard A. Sandoval), attorney for Plaintiff George

Vigil, and hereby request the Court to allow him to withdraw their representation of Plaintiff

George Vigil. As grounds therefor, Movants state:

       1. The attorney/client relationship has been terminated.

       2. Mr. Vigil’s last known address is: PO Box 494, Chimayo, NM 87522. His            e-mail

address is kinggeorge240@gmail.com

       3. A true and correct copy of this Motion will be sent by certified mail and regular mail

to the above address.

       4. Counsel for Defendant Rio Arriba Sheriff’s Office does not oppose this Motion.

       WHEREFORE, for the foregoing reasons, Sandoval Firm (Richard A. Sandoval),

respectfully request that this Court allow him to withdraw as attorneys of record for Plaintiff

George Vigil.



                                               1
       Case 1:20-cv-00740-KG-JFR Document 11 Filed 10/14/20 Page 2 of 2




                                            Respectfully submitted,

                                            SANDOVAL FIRM

                                            /s/ Richard A. Sandoval
                                            Richard A. Sandoval
                                            1442-D South Saint Francis Dr.
                                            Santa Fe, NM 87505
                                            (505) 795-7790
                                            rick@sandovalfirm.com
                                            Attorneys for Plaintiff



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of October, a copy of the foregoing pleading was

served upon all parties of record by electronic service using the Court’s CM/ECF system.



                                                   /s/ Richard A. Sandoval
                                                   Richard A. Sandoval




                                               2
